This cause was tried on March 9, 1931, resulting in a verdict and judgment in favor of the defendant, appellee.
The bill of exceptions was approved on August 1, 1931. The appeal was taken on September 8, 1931, by the filing of an appeal bond.
The transcript, consisting of twenty-seven pages, was not filed in this court until April 4, 1935, and submitted on that day on the record as filed. There was no joinder in error by appellee.
The transcript filed in the cause, and on which the submission was had, does not contain a certificate of appeal, nor does it show the issuance, or service, of any citation of appeal.
In this condition of the record, the appeal must be dismissed, ex mero motu, and it is so ordered. Sections 6078 and 6140, Code 1923; Williams v. Harper, 95 Ala. 610,10 So. 327; Ex parte Williams (Riddlesperger v. Williams), 226 Ala. 619,620, 148 So. 323; Murphy v. Freeman, 220 Ala. 634,127 So. 199, 70 A.L.R. 381; State ex rel. Lynne v. Gurley et al.,217 Ala. 666, 117 So. 297; Sherrod v. McGruder, 209 Ala. 260,96 So. 78; Louisville  Nashville R. R. Co. v. Shikle, 206 Ala. 494,90 So. 900; Chandler v. Home Loan Co., 211 Ala. 80,99 So. 723; New Morgan County B.  L. Ass'n v. Plemmons, 210 Ala. 16,97 So. 46; Smith v. Collier, 210 Ala. 23, 97 So. 101; Griffin v. Milligan, 177 Ala. 57, 58 So. 257; Miller v. Parker's Adm'rs, 47 Ala. 312.
Appeal dismissed.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.